Title: From John Adams to the President of Congress, 6 April 1781
From: Adams, John
To: President of Congress,Huntington, Samuel



Sir
Amsterdam April 6. 1781

This Day the Skipper of a Trech Schuit, brought me, your Excellencys important Dispatches by Coll. Laurens. The Coll. delivered them to Mr. Dana at Paris, with perfect Propriety. Mr. Dana with equal Propriety delivered them to a Gentleman of Character, who undertook to deliver them at Amsterdam, but unfortunately forgot them at Valenciennes. From Valenciennes they travelled partly by Post, partly by the dilligence and partly by the Trech Schuits, that is the Barks which ply in this Country in the Canals, and by a Kind of Miracle arrived Safe. I had been apprized of them and their Misfortune, long before they reached me, and Suffered Torments enough on their Account, altho I took all the Precautions in my Power to recover them.
Their wonderfull Preservation affords some hopes, that they are destined to do good. Yet the Prospect is but distant.
I am very Sensible of the Honour done me by these fresh Instances of the Confidence of Congress, and most Sincerely wish it were in my Power to give any Encouragement of Success. But my Proposals for a Loan, although apparently well received by the Public, have as yet had no success, and I have no Power to discharge the Bills of Exchange, drawn upon Mr. Laurens and me and excepted, but from Mr. Franklin. The War has Struck Such a Damp and Gloom, excited So great a Fermentation, and so many apprehensions, of popular Commotions and many other dangers some real and some imaginary, that I think Still as I have constantly written to Congress, We shall find no private Credit, untill We are publickly received by the States and the Prince, and when that will be I know not. I fear it will be long, but shall soon try the Experiment. The Powers and Credentials are perfect, and Mr. Dana’s appointment to Russia will aid me, if any thing can. The delay of Spain is an obstruction to Us here and every where.
If one were to judge by the Paragraphs, which appear in the English Newspapers and in the Courier du Bas Rhin, one would think that there was a most malignant Spirit against Mr. Vanberkel, and the Burgomasters of Amsterdam, and a determination to Sacrifice him if possible. I rather think however that these Paragraphs are the Fabrication of some of the old Instruments of Sir Joseph Yorke—they are not most certainly the sense of this nation, in whose Estimation in General the Gentlemen of Amsterdam Stand high.
I will not dissemble however to Congress, the Councils of this People are the most inscrutable, of any I ever Saw. There is a Standing Army, and that is marched and cantoned about in new Places. This Army, and every civil officer, in publick Trust is Supposed, to have a decided Inclination to England, and against America, but especially against France. There are mutual Suspicions of Designs of Innovation, but I hope not well founded. All this together with the Novelty of War and the defenceless State of the Nation, intimidates every Body.
I have the Honour to be
